DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2010/0173540 A1, herein referred to as: Lee).
Regarding claim 1, Lee discloses (Figs. 8-11 and 16-17) an electrical element holder (10’) comprising: a printed circuit board (11) having a receiver (a receiver in which 241a and 241c pass, as shown in Figs. 10-11); a resilient holder (200) electrically engaged with the receiver (via 241a  and 241c, as described in paragraph [0070]), the resilient holder having a holding portion (125, and the space between 110a and 110b) that is defined within an outward 
Regarding claim 2, Lee discloses (Figs. 8-11 and 16-17) the opposing resilient arms (110a and 110b) extend from a common base that engages the receiver (as shown in Figs. 8-11).
Regarding claim 3, Lee discloses (Figs. 8-11 and 16-17) the resilient holder (200) defines an electrical contact that extends between the printed circuit board (11) and the electrical element (electrical element 70; as described in paragraphs [0064]-[0074]).
Regarding claim 4, Lee discloses (Figs. 8-11 and 16-17) the electrical element (70) is a lighting element (as shown in Figs. 16-17, and as described in paragraph [0072]).
Regarding claim 5, Lee discloses (Figs. 8-11 and 16-17) the opposing resilient arms (110a and 110b) are biased toward one another to define a rest position (as described in paragraph [0065]), and wherein the opposing resilient arms (110a and 110b) are configured to be biased in opposing directions to define a maintenance position that expands the holding portion (the Examiner notes that this feature is inherent to the device of Lee. Particularly, applying a force to expand 110a and 110b apart from each other results in 110a and 110b being biased outward in opposing direction, while each of 110a and 110b will be biased inward in opposite directions toward each other to return to their rest position, thus allowing the lamp therein to be removed for maintenance. Therefore, the opposing resilient arms [110a and 110b] are configured to be biased in opposing directions [i.e. by expanding them apart] to define a maintenance position [i.e. an expanded position] that expands the holding portion [e.g. for removal of the lamp 70 for maintenance]).
Regarding claim 6, Lee discloses (Figs. 8-11 and 16-17) the electrical element (70) is able to be released from the opposing resilient arms (110a and 110b)  in the maintenance position (as outlined above, in the maintenance position, in which 110a and 110b are expanded, electrical element 70 is able to be released from said opposing resilient arms at portions 110a and 110b).
Regarding claim 7, Lee discloses (Figs. 8-11 and 16-17) when the electrical element (70) is disposed within the holding portion (125, and the space between 110a and 110b), the opposing resilient arms define a securing position (a position in which the terminal of each of the lamps 70 is inserted into the terminal insertion groove 125 and fixed by and between 110a and 110b) that is between the rest position and the maintenance position (as shown in Fig. 5, for which the device of Fig. 5 comprises the same opposing resilient arm structure, see paragraph [0062]).
Regarding claim 8, Lee discloses (Figs. 8-11 and 16-17) the opposing resilient arms in the securing position exert a retaining biasing force against the electrical element (against a terminal of the electrical element 70, paragraph [0054]).
Regarding claim 9, Lee discloses (Figs. 8-11 and 16-17) the opposing resilient arms (110a and 110b) each include a contoured configuration (as shown in Figs. 8-11) that extends from the common base (the common base formed by 150, and 241a - 241d), through the holding portion (125, and the space between 110a and 110b) and to a biasing section (a section at which a terminal of 70 is clamped).
Regarding claim 10, Lee discloses (Figs. 8-11 and 16-17) the biasing sections of the opposing resilient arms are operated toward the printed circuit board to expand the holding portion to the maintenance position (e.g. as can be achieved by pushing down toward the circuit board on the tops of each respective 110a and 110b).
Regarding claim 16, Lee discloses (Figs. 8-11 and 16-17) an element receptacle (90) comprising: a printed circuit board (11) having a receiver (a receiver which 241a and 241c are disposed, as shown in Figs. 10-11); a resilient holder (200) electrically engaged with a portion of the receiver (as described in paragraph [0064]), the resilient holder (200) having a holding portion (125, and the space between 110a and 110b) that is defined within an outward surface of the resilient holder (at portion 120) and between opposing resilient arms (110a and 110b), wherein an inward surface defines a biasing space (an inward surface of 150, having biasing portions 130a and 130b therein, as well as lower portions of 110a and 110b, as shown in Figs. 8-11); and an electrical element (70) secured within the holding portion between the opposing resilient arms (as shown in Fig. 17), wherein the opposing resilient arms (110a and 110b) operate to selectively expand the holding portion from a rest position to a maintenance position (selectively via application of a force on each of the tops of 110a and 110b, to thereby separate 110a and 110b to a maintenance position wherein 70 can be removed for maintenance), wherein the opposing resilient arms encircle the biasing space in each of the rest position and the maintenance position (element 200 is formed of a single piece of sheet metal, thus resilient arms encircle the biasing space containing 130a and 130b and the lower portions of 110a and 110b as being an integral component with 150, in either of the rest or maintenance position, as shown in Figs. 8-11 and as described in paragraph [0064]).
Regarding claim 17, Lee discloses (Figs. 8-11 and 16-17) the opposing resilient arms extend from a common base (a common base formed by a lower portion of 150, having 241a-241d thereon) that engages the receiver (as shown in Figs. 10-11).
Regarding claim 18, Lee discloses (Figs. 8-11 and 16-17) the opposing resilient arms are biased toward one another to define the rest position (as described in paragraphs [0064]-[0074]), 
Regarding claim 19, Lee discloses (Figs. 8-11 and 16-17) when the electrical element (70) is disposed within the holding portion, the opposing resilient arms define a securing position that is between the rest position and the maintenance position (as shown in Fig. 5, for which the device of Fig. 5 comprises the same opposing resilient arm structure, see paragraph [0062]), wherein the opposing resilient arms in the securing position exert a retaining biasing force against the electrical element (against a terminal of the electrical element 70, paragraph [0054]).
Regarding claim 20, Lee discloses (Figs. 8-11 and 16-17) wherein the opposing resilient arms each include a contoured configuration that extends from the base, around the biasing space, through the holding portion and to a biasing section (as shown in Figs. 8-11).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding claim 11, Lee teaches or suggests (Figs. 8-11 and 16-17) an electrical element holder (10’, on each side of 90, and 90, Figs. 16-17) comprising: a board (11, on each side of 90, and the bottom surface of 90, Figs. 16-17) having an element receptacle (the space within 90, which receives lamps 70, as shown in Figs. 16-17); opposing resilient holders (200) positioned at each end of the element receptacle (for receiving respective terminals of lamps 70), wherein each of the opposing resilient holders is electrically attached with the printed circuit board (via 240a-240d) at respective receivers (receivers in which 240a and 240c are received, as shown in Figs. 10-11), each resilient holder of the opposing resilient holders includes a holding portion (125 and the space between 110a and 110b) defined within an outward surface of opposing resilient arms of each resilient holder (on an outer edge surface of 110a or 110b and between 110a and 110b, as shown in Figs. 8-11), and wherein the holding portion is further defined between the opposing resilient arms (e.g. by at least the contour of 110a and 110b, or by the projections 115a and 115b); and an electrical element (70) secured within the holding portion between the opposing resilient arms for each resilient holder (as shown in Figs. 16-17), wherein the opposing resilient arms at the holding portion selectively receive the electrical element and prevent movement of 
Lee does not explicitly teach said board is a printed circuit board (i.e. 11, on each side of 90, and the bottom surface of 90, Figs. 16-17, collectively forming a printed circuit board).
However, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Lee and formed the above-cited elements of Lee integrally, since it has been held by the courts that forming in one piece a structure which has formerly been formed in two, or more pieces, involves only routine skill in the art. In re Larson, 144 USPQ 347, 349 (CCPA 1965). In the instant case, one skilled in the art would have been motivated to reduce the complexity of assembling the device (i.e. by forming the cited structure as a single unit, which can then be assembled in a single step), and/or reduce the cost of manufacturing the device (i.e. by forming the above-cited elements as a single unit).
Regarding claim 12, Lee teaches or suggests (Figs. 8-11 and 16-17) each resilient holder (200) of the opposing resilient holders includes a respective common base (150 and 241a-241d), wherein the opposing resilient arms (110a and 110b) for each resilient holder (200) extend from the respective common base that engages the receiver (as shown in Figs. 8-11).
Regarding claim 13, Lee teaches or suggests (Figs. 8-11 and 16-17) the resilient holder (200) defines an electrical contact that extends between the printed circuit board and the electrical element (as described in paragraphs [0064]-[0074]).
Regarding claim 14, Lee teaches or suggests (Figs. 8-11 and 16-17) the opposing resilient arms each include a contoured configuration (as shown in Figs. 8-11) that extends from the base (the common base formed by 150, and 241a - 241d), through the holding portion (125, and the 
Regarding claim 15, Lee teaches or suggests (Figs. 8-11 and 16-17) the biasing sections of the opposing resilient arms are operated toward the printed circuit board to expand the holding portion to a maintenance position (e.g. as can be achieved by pushing down toward the circuit board on the tops of each respective 110a and 110b, to achieve a maintenance position as outlined in claim 5 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: please see attached form PTO-892 for pertinent prior art not relied upon for rejection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 








/COLIN J CATTANACH/Examiner, Art Unit 2875